

116 HRES 865 IH: Recognizing the 100th anniversary of Disabled American Veterans.
U.S. House of Representatives
2020-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 865IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2020Mr. Takano (for himself and Mr. David P. Roe of Tennessee) submitted the following resolution; which was referred to the Committee on Veterans' AffairsRESOLUTIONRecognizing the 100th anniversary of Disabled American Veterans.Whereas Disabled American Veterans of the World War (now DAV—Disabled American Veterans) was founded on September 25, 1920, and chartered by Congress on June 17, 1932, in recognition of the role of the organization as the official voice of the Nation’s wartime disabled veterans;Whereas in 2020, DAV celebrates 100 years of serving veterans, their families, survivors, and communities;Whereas DAV is the largest wartime veterans service organization in the United States made up exclusively of men and women disabled in defense of the Nation with approximately 1,000,000 service-disabled veterans in its membership;Whereas the National Headquarters of DAV is located in Kentucky, its National Service and Legislative Headquarters is located in Washington, DC, and 52 departments and 1,344 chapters are located throughout the United States;Whereas since its founding, DAV has served American veterans wounded, injured, or made ill due to military service by advocating for the establishment of the Department of Veterans Affairs and by fighting in the halls of Congress for benefits and services for service-disabled veterans;Whereas in 1920, DAV began representing the interests of veterans and subsequently developed a professional national service officer corps that has made DAV the Nation’s preeminent provider of claims assistance to injured and ill American veterans, their families, and their survivors;Whereas DAV co-presents the National Disabled Veterans Winter Sports Clinic and the National Disabled Veterans Training Exposure Experience Tournament, has organized a nationwide transportation network providing free transportation to Department of Veterans Affairs medical facilities for injured and ill veterans, operates an active charitable service trust funding the needs of local providers assisting at-risk local veterans, maintains an active volunteer corps providing thousands of hours of service to veterans and communities, and created the Jesse Brown Memorial Youth Scholarship program to contribute to the lives of young Americans;Whereas DAV has championed important programs for improving the lives of all veterans, including the establishment of a cabinet-level Department of Veterans Affairs, the Court of Appeals for Veterans Claims, a modernized appeals process, an advanced appropriation to ensure adequate and timely funding for Department of Veterans Affairs health care, family caregivers’ benefits, and the model for today’s Vet Centers; andWhereas DAV continues to advocate and create awareness for many issues affecting veterans, including equitable benefits and services for women veterans, appropriate resources for mental health, suicide prevention services, and benefits for all veterans exposed to toxic substances: Now, therefore, be itThat the House of Representatives—(1)recognizes that DAV has made significant contributions fulfilling our promises to the men and women who served—both with and without disabilities—and in the lives of their communities and continues to do so;(2)honors the vital and ongoing role DAV plays in supporting the needs of veterans and their families in the United States throughout 100 years of service; and(3)commemorates the legacy of DAV in service provision and advocacy throughout 100 years of history of the United States.